Citation Nr: 1227758	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to residuals of a gunshot wound to the right ankle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to residuals of a gunshot wound to the right ankle.  In a December 2006 decision, the Board denied entitlement to service connection for PTSD.  That decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  The Veteran has not claimed that he is seeking service connection for PTSD, and the evidence during the appeal period does not show such diagnosis.  The Board has characterized the current claim as one for an acquired psychiatric disorder to broadly encompass all manifestations of the Veteran's psychiatric disorder evident in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In September 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In a statement received from the Veteran in June 2012, he stated he wanted to have a video conference hearing before the Board.  See VA Form 21-4138, Statement in Support of Claim.  As video conference hearings are scheduled at the RO, the case must be remanded.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should take appropriate steps in order to schedule the Appellant for a video conference hearing with a Veterans Law Judge of the Board in accordance with his request.  The Appellant should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

